DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 7/1/2022 is acknowledged.
Claims 1,17, and 19 are amended.
Claims 6 and 8 are cancelled.
Claims 1-5,7, and 9-19 are pending.
Applicant’s response and amendment with respect to the rejection of claims 6 and 8 under 35 USC 112(a) is noted and the rejection is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170325266) in view of Hedayat (US 20160360443).
Re claim 1:
Kim discloses contend for a transmission opportunity (TXOP) using a set of enhanced distributed channel access (EDCA) parameters associated with a first access category (AC), the set of EDCA parameters comprising a firs transmission opportunity (TXOP) limit, a first contention window minimum (CWmin), a first contention window maximum (CWmax), and a first arbitration inter-frame space (AIFS) number (AIFSN) (Para.[0124] The uplink transmission trigger frame 950 may perform channel access based on a channel access parameter (EDCA parameter) corresponding to the AC_VO. Channel access parameters (CWmin, CWmax, TXOP limit, interframe space (AIFS), and so on) may be differently configured in accordance with the access category);

encode a trigger frame to comprise resource unit (RU) allocations for stations (STAs) to transmit uplink (UL) data packets, (Para.[0062]  The uplink transmission trigger frame 400 may include information for the uplink transmission of the plurality of UL MU target STAs.  and information on a transmission opportunity ( TXOP) for uplink transmission (UL MU TXOP). TXOP may indicate a time resource for the transmission of a frame); and 
configure the AP to transmit the trigger frame to the STAs (Para.[0124] the uplink transmission trigger frame 950 may be transmitted based on a contention.).
Kim does not explicitly disclose AIFSN and encode a trigger frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a AIFS is defined by a AIFSN and that trigger frames are encoded.
Kim does not explicitly disclose select a second AC, a duration field, and an indication of the second AC, the second AC indicating an AC for the UL data packets transmitted, wherein the duration field indicates a duration less than or equal to the first TXOP limit.
Hedayat discloses select a second AC (Para.[0095]  In one embodiment, the UL MU PPDU attributes field includes an access category subfield to indicate an access category for data included in the UL MU PPDU. In this case, the STA may determine the access category for data included in the UL MU PPDU based on an indication in the access category subfield and provide data in the UL MU PPDU that belongs to the access category),
a duration field, and an indication of the second AC, the second AC indicating an AC for the UL data packets transmitted, wherein the duration field indicates a duration less than or equal to the first TXOP limit (Para.[0095]  In one embodiment, the STA PSDU attributes for the STA includes a spatial stream allocation subfield that includes a number of spatial streams subfield to indicate a number of spatial streams that the STA is to use to transmit the UL MU PPDU to the AP during the UL MU simultaneous transmission  and Para.[0037]  a trigger frame that initiates a UL MU simultaneous transmission includes a UL MU PPDU attributes field and Para.[0045]  The duration subfield of the UL MU PPDU attributes field and Para.[0045]  The access category subfield).
Hedayat does not explicitly state the duration is less than or equal to the first TXOP limit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a selection of a second AC is performed when the AC subfield is set and that the duration is less than or equal to the first TXOP limit because the transmission is within the TXOP limit so the duration would be less than or equal to the TXOP limit.
Kim and Hedayat are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a second AC to indicate a type of data to transmit as taught by Lee in order to contend for a channel and transmit data associated with certain quality of service and priorities (Lee Para.[0028]).
Re claim 2:
Kim further discloses wherein contend is performed by an enhanced distributed channel access function (EDCAF) (Para.[0124] The uplink transmission trigger frame 950 may perform channel access based on a channel access parameter (EDCA parameter) corresponding to the AC_VO. Channel access parameters (CWmin, CWmax, TXOP limit, interframe space (AIFS), and so on) may be differently configured in accordance with the access category).
Re claim 3:
Kim does not explicitly disclose wherein the first AC is a lower priority than the second AC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first AC to be a lower priority than the second AC as an obvious variant of the limited possibilities of the AC priorities being the same or different.
Re claim 4:
Kim does not explicitly disclose wherein the first AC is a higher priority than the second AC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first AC to be a higher priority than the second AC as an obvious variant of the limited possibilities of the AC priorities being the same or different.
Re claim 5:
Kim discloses wherein the first AC and the second AC are each one from the following group: AC video, AC voice, AC best effort, and AC background (Para.[0124]  access category_voice (AC_VO)).
Re claim 7:
Kim discloses contend for access to a wireless medium of a channel with enhanced distributed channel access functions (EDCAFs) with one or more additional ACs (Para.[0124] The uplink transmission trigger frame 950 may perform channel access based on a channel access parameter (EDCA parameter) corresponding to the AC_VO. Channel access parameters (CWmin, CWmax, TXOP limit, interframe space (AIFS), and so on) may be differently configured in accordance with the access category).
Re claim 10:
Kim discloses decode the UL data packets from the STAs in accordance with the RU allocations (Para.[0062]  The uplink transmission trigger frame 400 may include information for the uplink transmission of the plurality of UL MU target STAs.  and information on a transmission opportunity ( TXOP) for uplink transmission (UL MU TXOP). TXOP may indicate a time resource for the transmission of a frame and Para.[0064]  The AP may receive uplink data frames 410, 420, and 430 from each of the plurality of UL MU target STAs based on UL MU transmission within an overlapping time resource).
Kim does not explicitly disclose decode the UL data packets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that transmitted packets are decoded because they are encoded when transmitted.
Re claim 13:
Kim does not explicitly disclose wherein the first AC is different than the second AC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first AC and second AC can be different because there are different ACs that correspond to different types of data.
Re claim 14:
Kim discloses wherein the AP and the STAs are each at least one from the following group: an Institute of Electrical and Electronic Engineers (IEEE) 802.11ax access point, an IEEE 802.11ax station, an IEEE 802.11 station, and an IEEE 802.11 access point (Para.[0030]  The STA is some functional medium that includes a medium access control (MAC) following the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards and that includes a physical layer interface for radio media, and the term "STA" may, in its definition, include both an AP and a non-AP station (STA).).
Re claim 15:
Kim discloses transceiver circuitry coupled to the processing circuitry (Fig.11 and Para.[0163]  The RF unit 1130 and 1180 may include one or more antennas transmitting and/or receiving radio signals).

Re claim 16:
Kim discloses one or more antenna coupled to the transceiver circuitry (Fig.11 and Para.[0163]  The RF unit 1130 and 1180 may include one or more antennas transmitting and/or receiving radio signals).
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 3.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hedayat as applied to claim 1 above, and further in view of Amann (US 20070230389).
Re claim 9:
As discussed above, Kim in view of Hedayat meets all the limitations of the parent claim.
Kim further discloses (Para.[0124] The uplink transmission trigger frame 950 may perform channel access based on a channel access parameter (EDCA parameter) corresponding to the AC_VO. Channel access parameters (CWmin, CWmax, TXOP limit, interframe space (AIFS), and so on) may be differently configured in accordance with the access category).
Kim does not explicitly disclose in response to determining a medium is busy.
Amann discloses in response to determining a medium is busy (Para.[0037]  The CW value is used by the EDCA 26a to compute a random back off number which is employed by an EDCA back off procedure in the event that the EDCA is contending for the wireless medium and senses that the medium is busy).
Kim and Amann are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include contending in response to determining a medium is busy as taught by Amann in order to lower the probability of collisions (Amann Para.[0037]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hedayat as applied to claim 1 above, and further in view of Kim2 (US 20180220443).
Re claim 11:
As discussed above, Kim in view of Hedayat meets all the limitations of the parent claim.
Kim further discloses (Para.[0051]  In case the DL MU OFDMA transmission is used, the AP may transmit downlink data (or downlink frames) to each of the multiple STAs through each of the multiple frequency resources within an overlapping time resource and Para.[0144]  The STA may receive the HE-SIG A 1030 and may receive an indication to receive a downlink PPDU based on the HE-SIG A 1030) (Para.[0124] The uplink transmission trigger frame 950 may perform channel access based on a channel access parameter (EDCA parameter) corresponding to the AC_VO. Channel access parameters (CWmin, CWmax, TXOP limit, interframe space (AIFS), and so on) may be differently configured in accordance with the access category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a transmission is in accordance with an allocation in order to efficiently use resources and reduce collisions.
Kim does not explicitly disclose encode the trigger frame to further comprise downlink (DL) RU allocations for the STAs.
Kim2 discloses encode the trigger frame to further comprise downlink (DL) RU allocations for the STAs (Table 6 DL/UL indication 0: DL Trigger frame and Num of allocation).
Kim2 does not explicitly disclose encode the trigger frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that trigger frames are encoded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a transmission is in accordance with an allocation in order to efficiently use resources and reduce collisions.
Kim and Kim2 are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include contending in response to determining a medium is busy as taught by Amann in order to lower the probability of collisions (Amann Para.[0037]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hedayat as applied to claim 1 above, and further in view of Ahn (US 20180376486).

Re claim 12:
As discussed above, Kim in view of Hedayat meets all the limitations of the parent claim.
Kim does not explicitly disclose encode a packet to comprise the trigger frame and refraining from comprising other frames that are not trigger frames; and configure the AP to transmit the packet.
Ahn discloses encode a packet to comprise the trigger frame and refraining from comprising other frames that are not trigger frames; and configure the AP to transmit the packet (Para.[0144]  First, the AP transmits a downlink packet 510 including a trigger frame for starting the UL-MU transmission).
Kim and Ahn are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a packet with a trigger frame as taught by Ahn in order to efficiently schedule simultaneous transmission of a plurality of terminals (Ahn Para.[0001]).

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Kim in view of Hedayat does not disclose “indication of the second AC” in the “trigger frame”.
The Examiner respectfully disagrees.  Hedayat discloses an indication of the second AC in the trigger frame (Para.[0095] In one embodiment, the process is initiated when the STA receives a trigger frame that initiates a UL MU simultaneous transmission from the AP, where the trigger frame includes a UL MU PPDU attributes field to indicate attributes pertaining to a UL MU PPDU transmitted to the AP and Para.[0045]  The access category subfield of the UL MU PPDU attributes field is used to indicate an allowed access category for data included in the UL MU PPDU).  The AP sends a trigger frame to the STA.  The trigger frame contains “a UL MMU attributes field.”  The “UL MMU attributes field” contains an access category indicating an AC for the UL data packets.

In the remarks, Applicant contends Kim in view of Hedayat teaches the STA determines the access category, which teaches away from the limitation where the AP determines the access category.
The Examiner respectfully disagrees.  In Kim and Hedayat, the AP determines the access category because the AP is generating the trigger frame that contains the AC.  The full sentence from Para.[0095] of Hedayat states, “In this case, the STA may determine the access category for data included in the UL MU PPDU based on an indication in the access category subfield and provide data in the UL MU PPDU that belongs to the access category.”  Thus it is clear the STA is just accessing the access category information the AP determines and includes in the trigger frame. 

In the remarks, Applicant contends there is no contending with a first AC and encoding the trigger frame with a second AC.
The Examiner respectfully disagrees.  The combination of Kim in view of Hedayat reads on the limitation as claimed.  Kim discloses an access point contending to send a trigger frame using a first access category (Para.[0124]  An access category of the uplink transmission trigger frame 950 may be configured of an access category_voice (AC_VO) and Para.[0125]  Alternatively, an access category for the uplink transmission trigger frame 950 may be defined and Para.[0127]  Alternatively, the access category of the uplink transmission trigger frame 950 may also be determined based on the access category of the uplink data that are to be transmitted by the UL MU target STA).  
Hedayat discloses encoding the trigger frame with a second AC (Para.[0095] In one embodiment, the process is initiated when the STA receives a trigger frame that initiates a UL MU simultaneous transmission from the AP, where the trigger frame includes a UL MU PPDU attributes field to indicate attributes pertaining to a UL MU PPDU transmitted to the AP and Para.[0045]  he access category subfield of the UL MU PPDU attributes field is used to indicate an allowed access category for data included in the UL MU PPDU, or the access category that the AP used the associated Enhanced Distributed Channel Access (EDCA) contention parameters to access the medium with. The allowed access category for data included in the UL MU PPDU is a category/type of data that is allowed to be transmitted in the UL MU PPDU. In one embodiment, the value in the access category subfield indicates that the allowed access category is voice (VO), video (VI), background (BK), or best effort (BE)).  
Thus the combination of Kim in view of Hedayat reads on the limitation as claimed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471